DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
Information Disclosure Statement
As agreed to with the Applicants, they were to provide the Office with the results of key word searches for non-patent literature and foreign references.  The documents filed in the IDS do not appear to be materially relevant to the claims in this application.  
The first US reference (Hadar US 10,256,770) is not prior art.  Its filing date is too late to even qualify it as prior art under §102(e).  Regardless, it has been initialed.
The second US reference (Adest US 9,088,178) is the parent application of this pending application.  There is no need to cite priority documents in an IDS.  Regardless, it has been initialed.  
The third US reference (Nielsen US 5,045,023) is directed to a “Method and Apparatus for Beheading Fish”.  It is not materially relevant and has been crossed off the IDS.  
Non-patent literature documents 1-6 and 14-17.  There is no statement to indicate why the Petition for Inter Parties Reviews would be relevant to the pending claims.  The Applicants and their assignee (SolarEdge Technologies) are not named in the Reviews.  Even so, these references have been initialed as considered.
Non-patent literature documents 9 and 13 are Coronavirus articles.  These have no discernable relationship to the pending claims. They have been crossed off the IDS.
The three references have been crossed off the IDS to reduce clutter in the application file and on the cover page of an issued patent.  Coronavirus and beheading fish are not materially relevant to an application regarding solar power and a signal-providing device to transmit a shut off switch to an upstream power module.  If the Applicant disagree with the reasons why the three references have been crossed off, they are requested to provide a detailed explanation in their next reply.  
Allowable Subject Matter
Claims 27-31 and 33-38 allowed, as previously indicated.  The reasons for allowance are found in the Applicants’’ amendments and remarks filed July 23, 2021.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836